Citation Nr: 0207790	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-03 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome, right wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome, left wrist.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residual pinched nerve with degenerative joint 
disease, C2-C7.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

In his VA Form 9 submitted in March 1999, the veteran 
requested a personal hearing.  In September 1999, prior to 
his scheduled hearing, the veteran withdrew his hearing 
request.  In his written statement, the veteran requested 
that his claim be forwarded to the Board.  Accordingly, the 
Board will proceed with appellate review of the case.  See 38 
C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's carpal tunnel syndrome, right wrist, is 
productive of intermittent hand numbness.

3.  The veteran's carpal tunnel syndrome, left wrist, is 
productive of intermittent hand numbness.

4.  The veteran's residual pinched nerve with degenerative 
joint disease, C2-C7, is manifested by pain and moderate 
limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome, right wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8615 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome, left wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8615 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 20 percent 
for residual pinched nerve with degenerative joint disease, 
C2-C7, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law, in part, 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  

After reviewing the claims file, the Board finds that the RO 
has complied with the notice and assistance provisions of the 
new legislation.  The Board finds that the rating decisions, 
statement of the case, supplemental statements of the case, 
and related letters have fully informed the veteran of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  

The RO attempted to obtain all medical evidence from those 
sources identified by the veteran, and the RO did obtain 
pertinent VA treatment records.  In addition, the RO afforded 
the veteran the appropriate specialty examinations to discern 
his level of disability.  The veteran submitted written 
argument in support of his claim and chose to not attend a 
personal hearing.  Accordingly, the Board concludes that the 
record as it stands is complete and adequate for appellate 
review and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  In this case, the veteran took 
exception with the initial rating awards.  Therefore, VA must 
consider all evidence of the veteran's disabilities as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  It is not only the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2001).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2001).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

I. Carpal Tunnel Syndrome

The record shows that the RO granted service connection for 
carpal tunnel syndrome of both wrists in a May 1997 rating 
decision.  The RO assigned a 10 percent evaluation to each 
wrist effective from April 1997.  The veteran expressed 
disagreement with these initial ratings.  Subsequent rating 
decisions have confirmed and continued these evaluations.

In relation to the current appeal, the veteran submitted a 
statement in March 1998 in which he wrote that he was left-
handed.  He claimed that he could not write or grip anything 
for more than a few minutes without his left hand becoming 
numb.  In March 1999, the veteran wrote that he believed that 
the carpal tunnel syndrome of the left wrist warranted a 20 
percent evaluation.  He claimed that the left wrist was 
limited in strength, motion, and general activity.  He wore 
his wrist brace more often, and he could not write or eat 
without his hand soon becoming numb.

VA treatment records from January through August 1998 show 
confirmation of bilateral carpal tunnel syndrome by EMG and 
nerve conduction study.  The veteran was provided with wrist 
braces and a conservative treatment plan in June 1998.  In 
August 1998, the veteran denied any numbness or weakness of 
the hands.  He wore wrist splints when driving.  He had mild 
transient pain in the web space between D1-D2 on the left in 
certain positions.  Physical examination found intact 
sensation and full strength of the bilateral proximal upper 
extremities.  The veteran was assessed with bilateral carpal 
tunnel syndrome, with no complaints of weakness, numbness, or 
paresthesia.  The examiner observed no objective weakness, 
sensory loss, or complaints of pain.  

At a January 2000 VA peripheral nerves examination, the 
veteran reported that he was diagnosed with carpal tunnel 
syndrome in 1996 and that he had worn soft wrist splints 
since that time.  He complained that his hands fell asleep 
when holding objects for any length of time, left worse than 
right.  Upon examination, sensation of the hands was intact.  
Some tingling in the palm on the ulnar side of the left wrist 
was present.  The veteran was diagnosed with mild left carpal 
tunnel syndrome.

At a January 2000 VA neurological examination, the veteran 
reported that he had carpal tunnel syndrome of the left wrist 
for 10 years and of the right wrist for 5 years.  He did not 
experience symptoms at night.  During the day, he developed 
numbness with the use of heavy tools and prolonged driving.  
The numbness occurred after one minute of forceful hold with 
the left wrist, and after two minutes with the right wrist.  
There was no permanent loss of sensation of the hands.  The 
use of wrist supports helped to alleviate the numbness.

Upon examination, range of motion of the bilateral wrists and 
fingers was normal and pain free.  There was no joint 
swelling, redness, warmth, visible atrophy, or weakness of 
the intrinsic muscles.  The sensation over both hands was 
normal.  The Tinel sign over the median and ulnar nerves of 
the left wrist was negative.  Both hands exhibited normal 
grip strength and dexterity.  The examiner commented that the 
veteran's hand numbness occurred after heavy work or 
prolonged driving but that there was no loss of sensation or 
motor power of the hands.  The veteran's endurance for heavy 
work was probably decreased.

The veteran's bilateral carpal tunnel syndrome has been 
assigned separate 10 percent evaluations by analogy to 
38 C.F.R. § 4.124a, Diagnostic Code 8615 (2001) for the 
rating of neuritis.  Neuritis is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2001).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, moderate degree.  38 C.F.R. § 4.124a (2001).  

Diagnostic Code 8515 provides for consideration of disability 
attributable to median nerve impairment including function of 
the fingers and weakened flexion of the wrist with pain and 
trophic disturbances.  Specifically, it allows a 70 percent 
disability evaluation for the major extremity and a 60 
percent disability evaluation for the minor extremity in 
cases where there is complete paralysis of the median nerve.  
When incomplete, severe paralysis is present, a 50 percent 
disability evaluation for the major extremity and a 40 
percent disability evaluation for the minor extremity are 
allowed.  When incomplete, moderate paralysis is present, a 
30 percent disability evaluation for the major extremity and 
a 20 percent disability evaluation for the minor extremity is 
allowed.  When incomplete, mild paralysis is present, a 10 
percent disability evaluation is allowed for the minor and 
major extremities.

Based upon the above findings, the Board concludes that the 
evidence does not support an evaluation in excess of 10 
percent for carpal tunnel syndrome of either the left or the 
right wrist.  The objective findings of the VA treatment and 
VA examination reports included intact sensation, full 
strength, complete range of motion, and normal motor power 
and grip strength.  The Board recognizes that the veteran 
experiences some numbness of the hands, especially the left, 
with heavy use.  However, the Board finds that this 
impairment most closely approximates a 10 percent rating for 
mild symptomatology.

The Board observes that the January 2000 peripheral nerves 
examiner diagnosed the veteran's left wrist with mild carpal 
tunnel syndrome and did not diagnose the right wrist.  
Moreover, the veteran's treatment has been conservative, 
consisting of the use of wrist supports.  In the absence of 
objective evidence of loss of sensation or function, the 
Board concludes that the veteran's bilateral carpal tunnel 
syndrome has not met the criteria for the next higher 
evaluation and the benefits sought on appeal are denied.

II. Pinched Nerve with Degenerative Joint Disease

The record shows that the RO granted service connection for 
residual pinched nerve with degenerative joint disease, C2-
C7, in a May 1997 rating decision and assigned a 10 percent 
evaluation effective from April 1997.  The veteran expressed 
disagreement with this initial evaluation.  A subsequent 
rating decision increased the evaluation to 20 percent 
effective from April 1997.

As a preliminary matter, the Board observes that the RO 
informed the veteran that the assignment of a 20 percent 
evaluation was a complete grant of the benefits sought on 
appeal.  While the veteran did write that his degenerative 
joint disease of the cervical spine was moderately disabling, 
he never stated that he was satisfied with the assigned 20 
percent rating.  The United States Court of Appeals for 
Veterans Claims has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for residual 
pinched nerve with degenerative joint disease, C2-C7, remains 
in appellate status.

VA treatment records show that the veteran presented in 
January 1998 for treatment of neck pain.  During an initial 
evaluation in March 1998, the veteran reported chronic neck 
pain for one and one-half years.  The pain was aggravated by 
motion of the neck and the left upper extremity.  Physical 
examination found decreased and painful motion of the neck.  
Range of motion was recorded as 50 degrees of extension, 70 
degrees of flexion, 55 degrees of bilateral lateral rotation, 
and 40 degrees of bilateral lateral bending.  No gross 
sensory motor deficit, crepitus, or inflammation was present.  
There was slight tenderness on palpation.  The upper 
extremities exhibited normal motion, with no muscle atrophy 
or motor impairment.  The veteran was assessed with chronic 
neck pain from degenerative joint disease; possible left C6-7 
radiculopathy. 

In April 1998, an MRI identified degenerative disease of the 
cervical spine with facet hypertrophy and uncovertebral 
osteophytes creating moderate left neural foraminal narrowing 
at C4-5 and mild neural foraminal narrowing at C5-T1.  A 
physical therapy note that same month observed mild symptoms 
of C5 radiculopathy. 

In June 1998, the veteran reported that his neck pain had 
improved considerably with physical therapy and exercise.  He 
was assessed with symptoms of the cervical spine with 
radiculopathy, essentially resolved.  In August 1998, the 
veteran continued to be assessed with C5 radiculopathy.  

At a January 2000 VA peripheral nerves examination, the 
veteran reported that he began to have shoulder and left neck 
pain in 1996.  He now had a fairly constant mild pain of the 
back of the neck and left shoulder blade.  Upon examination, 
the head and neck movements were restricted, with right 
turning to 75 to 80 degrees, and left turning to 90 degrees.  
Hyperextension was limited and painful.  Strength was intact 
in the upper extremities, but reflexes were absent except for 
the triceps reflex on the right.  The veteran was diagnosed 
with mild to moderate cervical spondylosis.

At a January 2000 VA neurological examination, the veteran 
reported chronic neck pain for 5 years.  The pain had 
occurred on the left side until recently, but now also 
radiated to the right.  The pain was present later in the day 
and was aggravated by certain motions.  The veteran used 
physical therapy exercises and pain medication for relief.  
He could not look at the ceiling or turn to the extreme right 
without pain.  There was no loss of sensation or motor power 
of the upper extremities.  

Upon examination, range of motion of the neck was 50 degrees 
of extension, 60 degrees of flexion, 50 degrees of bilateral 
lateral rotation, and 30 degrees of bilateral lateral 
bending.  Neck compression in the extension position was 
slightly painful and right lateral rotation was slightly 
painful at the end.  There was no radiation of pain and no 
gross sensory motor deficits in the upper extremities.  The 
motions of the right and left scapulae and shoulders were 
normal and pain free.  The examiner commented that the 
veteran's neck pain was under good control with medication 
and exercise.  The neck range of motion was moderately 
decreased but range of motion of the upper extremities was 
normal.  

The veteran's residual pinched nerve with degenerative joint 
disease, C2-C7, has been assigned a 20 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Under this Diagnostic Code, intervertebral disc 
syndrome is rated at 20 percent when it is moderate with 
recurring attacks.  For an increased evaluation to 40 
percent, it must be severe, with recurring attacks, with 
intermittent relief.  For a rating of 60 percent, which is 
the highest evaluation under this Diagnostic Code, the 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  When a veteran's disability is 
rated under Diagnostic Code 5293, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001) should also be considered.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's residual pinched nerve with degenerative joint 
disease, C2-C7, was previously rated as traumatic arthritis 
by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).  Under this Diagnostic Code, traumatic arthritis is 
to be rated as degenerative arthritis.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

Limitation of motion of the cervical spine is evaluated under 
Diagnostic Code 5290.  Moderate limitation of motion of the 
cervical spine warrants assignment of a 20 percent 
evaluation, and a 30 percent evaluation is contemplated for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2001).

Based upon the above evidence, the Board finds that the 
veteran's residual pinched nerve with degenerative joint 
disease, C2-C7, is no more than 20 percent disabling.  The 
veteran's symptoms have consisted of neck pain, tenderness, 
and decreased range of motion.  The VA examiners found mild 
to moderate cervical spondylosis, moderate limitation of 
motion of the neck, and pain well controlled by medication 
and exercise.  There is no objective evidence of loss of 
sensation or strength.  

In light of these findings, the veteran's disability cannot 
be characterized as severe and, therefore, cannot be assigned 
a disability rating of 40 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Likewise, as the 
veteran's limitation of motion is no more than moderate, a 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001) is not for assignment.  Finally, the Board has 
considered the application of 38 C.F.R. §§ 4.40, 4.45 (2001).  
However, the Board can identify no functional loss, such as 
weakness, fatigability, or incoordination that is due to the 
veteran's cervical disability.  The pain and limitation of 
movement have been reflected in the schedular rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Although the veteran's carpal tunnel 
syndrome causes some numbness when he grips heavy tools, the 
veteran has not presented evidence that his ability to work 
is impaired beyond that contemplated by the assigned ratings.  
Likewise, the veteran has presented no evidence of 
hospitalization or significant medical treatment for his 
disabilities.  Therefore, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for carpal tunnel 
syndrome, right wrist, is denied.

An evaluation in excess of 10 percent for carpal tunnel 
syndrome, left wrist, is denied.

An evaluation in excess of 20 percent for residual pinched 
nerve with degenerative joint disease, C2-C7, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

